Per curiam.
In view of the findings of fact and the conclusions of law which serve as the basis for the judgment of March 19, 1954, rendered by the San Juan Part of the Superior Court, and after analyzing the entire evidence appearing in the record, we hold that there is no merit in the three errors assigned in the brief by appellant.
There is no basis whatever for setting aside the findings of fact in this case, and the challenge thereof constitutes in fact the sole ground on which the first two errors are based. See 32 L.P.R.A. App. R. 52; Wolff v. Hernández, 76 P.R.R. 608, 617-18 (1954); Carrión v. Treasurer, ante pp. 350, 364 (1956); United States v. United States Gypsum Co., 333 U. S. 364, 394-95 (1948); United States v. Yellow Cab Co., 338 U. S. 338, 341-42 (1949); 5 Moore, Federal Practice 2603-47 (2d ed. 1951).
As to the third error, it is obvious that in this case, taking into consideration all the circumstances, the trial court acted correctly in imposing costs and $200 for attorney’s fees on plaintiff. See Torres v. Biaggi, 72 P.R.R. 813, 820 (1951), and cases therein cited; Martín v. Torres, ante, pp. 370, 371-2 (1956).
Appellant has been obstinate, in our judgment, in taking an appeal in this case, for which reason he must pay the sum of $300 as attorney’s fees, on appeal, to defendantsappelle'es. Cf. Martínez & Márquez, Inc. v. Whitehead & Co., *812ante p. 145 (1956); Pabón v. Morales, ante, p. 146 (1956); Martín v. Torres, supra; García v. Hernández, per curiam decision of November 15, 1956.
The judgment appealed from will be affirmed, and appellant is ordered to pay $300 for attorney’s fees, on appeal, to the defendants.